DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2021 has been entered.
 Allowable Subject Matter
3.	Claims 1-20 are allowed
4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or make obvious an optoelectronic sensor for monitoring a sensing field comprising, in addition to the other recited features of the claim, “wherein the diagnostic unit is configured to monitor at least one of a total time of installation and a time of active operation, wherein the processing unit is operable to determine an expected remaining operational life time of the optical unit using at least one of the total time of installation and the time of active operation.”

Regarding claim 19, the prior art fails to disclose or make obvious an optoelectronic sensor for monitoring a sensor field comprising, in addition to the other recited features of the claim, “wherein the monitoring unit is operable to monitor at least one parameter indicative of an expected remaining operational life time of the optical unit.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
.Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 De Coi (U.S. Patent No. 6,124586) discloses a method of aligning a light curtain.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN WYATT/Examiner, Art Unit 2878         




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878